Dismissed and Memorandum Opinion filed January 25, 2007







Dismissed
and Memorandum Opinion filed January 25, 2007.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00035-CR
____________
 
LAVERA GREEN ,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
230th District Court
Harris County, Texas
Trial Court Cause No. 1005183
 

 
M E M O R A N D U M   O P I N I O N
Appellant
entered a guilty plea to the offense of murder.  In accordance with the terms
of a plea bargain agreement with the State, the trial court sentenced appellant
on September 27, 2006, to confinement for twenty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant
filed a pro se notice of appeal on January 2, 2007.  We dismiss the appeal.  




A
defendant=s notice of appeal must be filed within thirty days after sentence is
imposed when the defendant has not filed a motion for new trial.  See Tex. R. App. P. 26.2(a)(1).  A notice
of appeal which complies with the requirements of Rule 26 is essential to vest
the court of appeals with jurisdiction.  Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected, a court
of appeals does not obtain jurisdiction to address the merits of the appeal. 
Under those circumstances it can take no action other than to dismiss the
appeal.  Id.
Furthermore,
the trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2). 
The trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  The
record supports the trial court=s certification.  See Dears v. State, 154 S.W.3d 610,
615 (Tex. Crim. App. 2005).
Accordingly,
we dismiss the appeal.  
 
PER CURIAM
 
Judgment rendered and Memorandum Opinion filed January
25, 2006.
Panel consists of Justices Yates, Anderson, and
Hudson.
Do Not Publish C Tex. R. App. P.
47.2(b)